DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on September 28, 2022 have been entered.
Claims 1, 14, and 17 have been amended.

                     Response to Arguments
Applicant’s arguments filed on September 28, 2022 have been fully considered but are moot in view of the new grounds of rejection.  

Claim Objections
Claims 14 is objected to because of the following informalities:  
“display a post posted by a first user” should read “display a post posted by the first user.”
Claims 17 is objected to because of the following informalities:  
“program instructions to display a post posted by a first user” should read “program instructions to display a post posted by the first user.”
 
  Appropriate corrections are required.








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 9, 13, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (Pub. No. US 2018/0197109), hereinafter Taylor, in view of Bedi et al. (Pub. No. US 2007/0271502), hereinafter Bedi, in view of Ghods et al. (Pub. No. US 2012/0192086), hereinafter Ghods, and in view of Petterson et al. (Pub. No. US 2014/0164938), hereinafter Petterson.  

Claim 1. 	Taylor discloses a computer-implemented method comprising: 
		identifying, by a computer device, particular users of a digital publishing platform, the particular users being users that have commented on previous content published by a first user (Parag. [0006]; (The art teaches a method performed at a first user device. The first user device receives a plurality of comments on a post in an online service. The method further includes receiving feedback on respective comments of the plurality of comments from users of the online service, retrieving feedback weights for the users (i.e., users are being identified)));  
identifying, by the computer device, correlated users, the correlated users being those particular users that have published a pertinent comment (Parag. [0089] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The art teaches determining the feedback weight based on a correlation between a ranking of a comment and whether feedback provided by the respective user (i.e., user is identified) on the comment is either positive or negative. Taylor discloses in Parag. [0079] steps of method 500 performed by a first client device 104-1 (FIGS. 1, 3, 4A-4B) (i.e., a first user device) and/or a server system 200 (FIG. 2) (e.g., online service server 108, FIG. 1). The method 500 is illustrated in Fig. 5A and Fig. 5B, which are both connected in summarizing the steps of the method 500, which includes the step 504 of obtaining a collection of user comments from a plurality of users on posts in the online service where respective comments of the collection have been assigned respective ratings; the step 506 of determining a correlation between the respective comments and users who have provided feedback on the respective comments and calculates the feedback weights based at least in part on the correlation (also see steps 530-548)));  
displaying, by the computer device, a post posted by the first user (Parag. [0006]; (The art teaches a method performed at a first user device. The first user device receives a plurality of comments on a post in an online service. i.e., The arts disclose commenting on post published by a user. i.e., the post is displayed);
assessing, by the computer device, a satisfaction level of the first user with each pertinent comment (Parag. [0089] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The art teaches determining the feedback weight based on a correlation between a ranking of a comment and whether feedback provided by the respective user on the comment is either positive or negative));  
identifying, by the computer device and based on the assessing, a set of users of the correlated users, each of the correlated users in the set of users having published a pertinent comment having a satisfaction level above a threshold (Parag. [0085] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The client device shows comments on a post (i.e., from users). The comments may then be ordered in accordance with the ranking of the comment, where the ranking of the comment is determined at least in part by the user's feedback weight, which is based on satisfying a predetermined threshold));  
notifying, by the computer device, the set of users that the first user has published new content (Parag. [0023]; (The art teaches that the digital content that users interact with, in participating in an online service, is accessible through various features or entry points of the online service; the digital content is accessible and presented, to the users, via notifications sections for highlighting new/updates to digital content (i.e., notifying the users about the new publications from first user)));  
detecting, by the computer device, new comments by the correlated users in the set of users, the new comments pertaining to the new content (Parag. [0004] and Parag. [0023]; (The art teaches providing new/update digital content. The art also teaches receiving comments on a post in an online service (i.e., receiving comments on every digital content (i.e., new content))));  
assessing, by the computer device, a satisfaction level of the first user with each new comment (Parag. [0085], Parag. [0089], Parag. [0096], and Parag. [0099]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The art teaches determining the feedback weight based on a correlation between a ranking of a comment and whether feedback provided by the respective user on the comment is either positive or negative. Further, the art teaches that the feedback weights for the users are periodically updated, and they are updated according to the frequency in which the user provides feedback. The comments are ordered in accordance with the ranking of the comment, where the ranking of the comment is determined at least in part by the user's feedback weight, which is based on satisfying a predetermined threshold));  
Appl. No. 16/451,386 P201900613US01updating, by the computer device, the set of users based on the satisfaction level of the first user with each new comment (Parag. [0085], Parag. [0096], and Parag. [0099]; (The art teaches that comments are ranked using feedback weights, which orders the users based on the feedback weights. Also, the art teaches that the feedback weights for the users are periodically updated (i.e., which changes the ranking; therefore, the users’ order). The comments are ordered in accordance with the ranking of the comment, where the ranking of the comment is determined at least in part by the user's feedback weight, which is based on satisfying a predetermined threshold));  
assessing, by the computer device, an aggregate satisfaction level of the first user, the aggregate satisfaction level being a conglomeration of the satisfaction levels of the first user with each new comment (Parag. [0085] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The client device shows comments on a post (i.e., from users). The comments may then be ordered in accordance with the ranking of the comment, where the ranking of the comment is determined at least in part by the user's feedback weight, which is based on satisfying a predetermined threshold)), 
Taylor doesn’t explicitly disclose receiving, by the computer device and from the first user, a selection of a portion of the post pertaining to a specific topic which needs commenting, the portion of the post being less than the entire post; notifying, by the computer device, the updated set of users that additional comments on the new content are requested by the first user; wherein the updating is repeated until the aggregate satisfaction level exceeds an aggregate threshold; and qualifying, by the computer device, a set of users from the correlated users who are to be notified for commenting on the post pertaining to the specific topic by monitoring comments of the correlated users in meeting an objective of satisfaction of the first user; displaying, by the computer device, a comment request to each of the set of users of the correlated users, wherein the comment request displays the portion of the post without displaying the entire post.   
However, Bedi discloses: 
receiving, by the computer device and from the first user, a selection of a portion of the post pertaining to a specific topic which needs commenting, the portion of the post being less than the entire post (The art teaches in Parag. [0041] that FIG. 3b illustrates the displayed form that is generated in response to such a "Comment" selection. Such a display is provided by Comment Creator 890. The author is given the option elsewhere within the document editor's configuration settings of communicating with other co-authors (i.e., reviewers) by a predefined mechanism such as email. The author is then given the option of addressing the comment to: All co-authors; or Some Co-authors. The text with which the comment is to be associated is extracted from the document and displayed in field 50 (i.e., a portion of the post is selected). Field 50 may display scrollbars if the entirety of the selected text is not visible within the field);  
notifying, by the computer device, the updated set of users that additional comments on the new content are requested by the first user (The art teaches in Parag. [0045-0047] that the parsing and collation process is disclosed with reference to FIGS. 4a and 4b. At step 200 a Parsing component 830 searches the document for a comment (Searcher 900). When found, a comment is extracted (step 210) using Extractor 910 and it is determined (Determiner 920) to whom the comment is addressed (step 220). The extracted comment is then collated (Collater 940) with other comments for the same person. FIG. 4b indicates that in this example, comments 1, 2 and 4 are addressed to Chris, while comments 2, 3, 4 and 5 are addressed to Bob. The parsing and collation process continues until the end of the file (EOF) is reached (step 240). This is determined using EOF Locator 930. At this point the process ends (step 250). Having parsed the document to collate comments, notifications are automatically issued (using Notifier 850) by email to appropriate co-authors (step 140 of FIG. 2). Co-authors are notified when there is some new information in a comment targeted at them);
displaying, by the computer device, a comment request to each of the set of users of the correlated users, wherein the comment request displays the portion of the post without displaying the entire post (The art teaches in Parag. [0041] that FIG. 3b illustrates the displayed form that is generated in response to such a "Comment" selection. Such a display is provided by Comment Creator 890. The author is given the option elsewhere within the document editor's configuration settings of communicating with other co-authors (i.e., reviewers) by a predefined mechanism such as email. The author is then given the option of addressing the comment to: All co-authors; or Some Co-authors (i.e., correlated users). The text with which the comment is to be associated is extracted from the document and displayed in field 50 (i.e., displays the portion of the post without displaying the entire post). Field 50 may display scrollbars if the entirety of the selected text is not visible within the field. An input box 60 is also provided for the associated comment (e.g., Hi Bob/Chris, Is this the right title?)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Taylor to incorporate the teaching of Bedi. This would be convenient for providing a sophisticated collaborative system to make various updates in editing a document). 
		Ghods discloses qualifying, by the computer device, a set of users from the correlated users who are to be notified for commenting on the post pertaining to the specific topic by monitoring comments of the correlated users in meeting an objective of satisfaction of the first user (Parag. [0030], Parag. [0058], Parag. [0060], Parag. [0067], Parag. [0081-0083]; (The art teaches that a collaboration platform allows multiple users or collaborators to access or collaborate efforts on work items such each user can see, remotely, edits, revisions, comments, or annotations being made to specific work items through their own user devices. The art teaches that recipients of an activity notification are selected based on criteria, for example, by the recipient selection module of the notification engine. The recipient selection module determines the recipient selection criteria based on user affiliation with the workspace, including, one or more of, member, invited collaborator and collaborator in the workspace. Such user affiliation can be tracked and managed by, for example, the collaboration manager of the permissions manager. The art teaches that once a discussion topic is created, the users/collaborators can provide comments or dialogue surrounding the topic. The art teaches that commenting activities are some examples of actions or activities which can trigger notifications. When a user comments on a discussion topic (i.e., specific topic), other users (e.g., other collaborators) may be notified. The users that are notified can be others participating (i.e., set of users) in the dialogue surrounding topic or any or all other users in the work space. The art teaches that the notification is presented in the user interface among other notifications based on relevance to the recipient, for example, as determined, tracked, monitored, or implemented by the relevance assessor. The relevance to the recipient can be represented by, for example, contextual and temporal parameters. For example, contextual parameters provide metrics indicating the recipient's current activity in the online collaboration platform. Activity of the user can include, a document that the user commented on. Activity of the user can also include activities surrounding a workspace, including creation/modification of a workspace or attributes of a workspace, such as modification of collaborators, permissions, etc)).  
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Taylor in view of Bedi to incorporate the teaching of Ghods. This would be convenient for providing a streamlined collaboration and editing surrounding digital content and documents. (Parag. [0002]).
		Petterson discloses wherein the updating is repeated until the aggregate satisfaction level exceeds an aggregate threshold (Parag. [0103]; (The art teaches that the commenters that are added to the list of commenters are determined by relevance, for example, a threshold related to one or more of affinity to the user, proximity in time, whether the commenter is endorsed or followed by the user, where the whether the commenter is popular or often endorsed, etc. is satisfied and the commenter is added to the list of commenters. The list of commenters is dynamically updated in real-time as new comments are added to the user stream. As new comments are received those commenters satisfying the threshold and included in the list change such that the commenters in the list are dynamic)).
	It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Taylor to incorporate the teaching of Petterson. This would be convenient for consumers to keep apprised of information in areas they already find interesting and discovering new content that is also enjoyable (Parag. [0002]).

Claim 3. 	Taylor in view of Bedi, Ghods, and Petterson discloses the computer-implemented method of claim 1,     
Taylor further discloses wherein the assessing the satisfaction level of the first user with a particular one of the new comments is based on an interaction of the first user with the particular one of the new comments (Parag. [0085] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The client device (i.e., of the first user) shows comments on a post (i.e., from users). The comments may then be ordered in accordance with the ranking of the comment, where the ranking of the comment is determined at least in part by the user's feedback weight, which is based on satisfying a predetermined threshold)). 

Claim 9. 	Taylor in view of Bedi, Ghods, and Petterson discloses the computer-implemented method of claim 1,   
Taylor doesn’t explicitly disclose the computer-implemented method further comprising requesting, by the computer device, that the set of users provide comments on the new content. 
However, Bedi discloses requesting, by the computer device, that the set of users provide comments on the new content (The art teaches in Parag. [0041] that FIG. 3b illustrates the displayed form that is generated in response to such a "Comment" selection. Such a display is provided by Comment Creator 890. The author is given the option elsewhere within the document editor's configuration settings of communicating with other co-authors (i.e., reviewers) by a predefined mechanism such as email. The author is then given the option of addressing the comment to: All co-authors; or Some Co-authors (i.e., correlated users). The text with which the comment is to be associated is extracted from the document and displayed in field 50 (i.e., displays the portion of the post without displaying the entire post). Field 50 may display scrollbars if the entirety of the selected text is not visible within the field. An input box 60 is also provided for the associated comment (e.g., Hi Bob/Chris, Is this the right title?)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Taylor to incorporate the teaching of Bedi. This would be convenient for providing a sophisticated collaborative system to make various updates in editing a document). 

Claim 13. 	Taylor in view of Bedi, Ghods, and Petterson discloses the computer-implemented method of claim 1,     
		Taylor further discloses wherein the computer device includes software provided as a service in a cloud computing environment (Parag. [0020]; (The art teaches the online service server is implemented by multiple computing devices working together to perform the actions of a server system (e.g., cloud computing))).

Claim 22. 	Taylor in view of Bedi, Ghods, and Petterson discloses the computer-implemented method of claim 1,    
Taylor further discloses the computer-implemented method further comprising determining that a particular one of the correlated users is biased as a result of a large discrepancy between how many times the particular one of the correlated users agrees with posts 6244-40321 8Appl. No. 16/451,386 P201900613US01made by the first user and how many times the particular one of the correlated users disagrees with content published by the first user (Parag. [0089]; (The art teaches determining the feedback weight based at least in part on a correlation between a ranking of a comment and whether feedback provided by the respective user on the comment is either positive or negative. A user provides positive feedback on a comment that is determined to be a negative comment, and the user's feedback weight may be adjusted according to the user's feedback)). 

Claim 23. 	Taylor in view of Bedi, Ghods, and Petterson discloses the computer-implemented method of claim 22,   
		Taylor further discloses wherein the determining that the particular one of the correlated users is biased is based on historical interaction patterns of interactions between the particular one of the correlated users and the first user (Parag. [0087] and Parag. [0089]; (The art teaches the feedback weight is determined based at least in part on historical data indicating whether the respective user's feedback anticipates trends. The art teaches determining the feedback weight based at least in part on a correlation between a ranking of a comment and whether feedback provided by the respective user on the comment is either positive or negative. A user provides positive feedback on a comment that is determined to be a negative comment, and the user's feedback weight may be adjusted according to the user's feedback)).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (Pub. No. US 2018/0197109), hereinafter Taylor, in view of Bedi et al. (Pub. No. US 2007/0271502), hereinafter Bedi, in view of Ghods et al. (Pub. No. US 2012/0192086), hereinafter Ghods, in view of Petterson et al. (Pub. No. US 2014/0164938), hereinafter Petterson, and in view of Vickrey et al. (Pub. No. US 2017/0295249), hereinafter Vickrey.

Claim 2. 	Taylor in view of Bedi, Ghods, and Petterson discloses the computer-implemented method of claim 1,     
Taylor further discloses the computer-implemented method further comprising: 
reviewing, by the computer device, the previous content published by the first user on the digital publishing platform (Parag. [0089] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The art teaches determining the feedback weight based on a correlation between a ranking of a comment and whether feedback provided by the respective user (i.e., user is identified) on the comment is either positive or negative));   
The combination doesn’t explicitly disclose determining, by the computer device, topics of the previous content, wherein the pertinent comment is a comment that pertains to a portion of the previous content that has a topic that is related to a topic of the new content published by the first user.   
However, Vickrey discloses: 
		determining, by the computer device, topics of the previous content (Parag. [0034]; (The art teaches that the online system includes a topic extraction engine, which identifies one or more topics associated with objects in the content), 
		wherein the pertinent comment is a comment that pertains to a portion of the previous content that has a topic that is related to a topic of the new content published by the first user (Parag. [0037]; (The art teaches determining that a user is part of an audience based on the actions of the user in the online system, such as commenting on certain content items posted. For example, if the user engages with particular pages in the online system, and the audience generator determines that those pages are a subset of pages related to a topic the audience generator may determine that the user is part of an audience based on the content of those pages)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Vickrey. This would be convenient to allow users of an online system to easily communicate information about themselves to others and share content with other users (Parag. [0002]).

6244-40321 3Appl. No. 16/451,386 P201900613US01Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, in view of Bedi et al. (Pub. No. US 2007/0271502), hereinafter Bedi, in view of Ghods et al. (Pub. No. US 2012/0192086), hereinafter Ghods, in view of Petterson et al. (Pub. No. US 2014/0164938), hereinafter Petterson, and in view of Faller et al. (Pub. No. US 2015/0381555), hereinafter Faller.
 
Claim 4. 	Taylor in view of Bedi, Ghods, and Petterson discloses the computer-implemented method of claim 3,    
The combination doesn’t explicitly disclose wherein the interaction comprises publishing a response to the particular one of the new comments on the digital publishing platform. 
However, Faller discloses wherein the interaction comprises publishing a response to the particular one of the new comments on the digital publishing platform (Parag. [0017]; (The art teaches interactions within a social networking system are based on creating conversation by responding to comments)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Faller. This would be convenient to better present comments on received content to a user of a social networking system (Parag. [0005]).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, in view of Bedi et al. (Pub. No. US 2007/0271502), hereinafter Bedi, in view of Ghods et al. (Pub. No. US 2012/0192086), hereinafter Ghods, in view of Petterson et al. (Pub. No. US 2014/0164938), hereinafter Petterson, and in view of Brown et al. (Pub. No. US 2016/0030834), hereinafter Brown. 

Claim 5. 	Taylor in view of Bedi, Ghods, and Petterson discloses the computer-implemented method of claim 3,    
The combination doesn’t explicitly disclose wherein the interaction comprises a visible response by the first user, an indication of the visible response being received by the computing device as output from an image capturing device. 
However, Brown discloses wherein the interaction comprises a visible response by the first user, an indication of the visible response being received by the computing device as output from an image capturing device (Parag. [0152- 0163]; (The art teaches capturing actions of a user’s responses to content in an online environment through sensor detected motion and sensor detected dilation of pupils (i.e., visible response detected by an image capturing device))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Brown. This would be convenient in improving the user engagement, experience and outcomes (Abstract).

Claim 6. 	Taylor in view of Bedi, Ghods, Petterson, and Brown discloses the computer-implemented method of claim 5,  
Taylor doesn’t explicitly disclose wherein the image capturing device is on a user device used by the first user to review the particular one of the new comments.  
However, Brown discloses wherein the image capturing device is on a user device used by the first user to review the particular one of the new comments (Parag. [0152- 0163]; (The art teaches capturing actions of a user’s responses to content in an online environment through sensor detected motion (i.e., visible response detected by an image capturing device) (i.e., the user uses his/her device to connect to a social network))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Taylor to incorporate the teaching of Brown. This would be convenient in improving the user engagement, experience and outcomes (Abstract).

Claim 7. 	Taylor in view of Bedi, Ghods, and Petterson discloses the computer-implemented method of claim 3,     
The combination doesn’t explicitly disclose wherein the interaction comprises an audible response by the first user, an indication of the audible response being received by the computing device as output from an audio capturing device.  
However, Brown discloses wherein the interaction comprises an audible response by the first user, an indication of the audible response being received by the computing device as output from an audio capturing device (Parag. [0152- 0163]; (The art teaches capturing actions of a user’s responses to content in an online environment through captured voice (i.e., audible response detected by a voice capturing device))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Brown. This would be convenient in improving the user engagement, experience and outcomes (Abstract).



Claim 8. 	Taylor in view of Bedi, Ghods, Petterson, and Brown discloses the computer-implemented method of claim 7,  
Taylor doesn’t explicitly disclose wherein the audio capturing device is on a user device used by the first user to review the particular one of the new comments.
However, Brown disclose wherein the audio capturing device is on a user device used by the first user to review the particular one of the new comments (Parag. [0152- 0163]; (The art teaches capturing actions of a user’s responses to content in an online environment through captured voice (i.e., audible response detected by a voice capturing device) (i.e., the user uses his/her device to connect to a social network))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Taylor to incorporate the teaching of Brown. This would be convenient in improving the user engagement, experience and outcomes (Abstract).    
  
Claims 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (Pub. No. US 2018/0197109), hereinafter Taylor, in view of Bedi et al. (Pub. No. US 2007/0271502), hereinafter Bedi, in view of Ghods et al. (Pub. No. US 2012/0192086), hereinafter Ghods, and in view of Eskamani et al. (Pub. No. US 2020/0257762), hereinafter Eskamani.  

Claim 14.	Taylor discloses a computer /program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (Parag. [0005]), the program instructions executable by a computing device to cause the computing device to: 
identify particular users of a digital publishing platform, the particular users being users that have commented on previous content published by a first user (Parag. [0006]; (The art teaches a method performed at a first user device. The first user device receives a plurality of comments on a post in an online service. The method further includes receiving feedback on respective comments of the plurality of comments from users of the online service, retrieving feedback weights for the users (i.e., users are being identified))); 
identify correlated users, the correlated users being those particular users that have published a pertinent comment (Parag. [0089] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The art teaches determining the feedback weight based on a correlation between a ranking of a comment and whether feedback provided by the respective user (i.e., user is identified) on the comment is either positive or negative. Taylor discloses in Parag. [0079] steps of method 500 performed by a first client device 104-1 (FIGS. 1, 3, 4A-4B) (i.e., a first user device) and/or a server system 200 (FIG. 2) (e.g., online service server 108, FIG. 1). The method 500 is illustrated in Fig. 5A and Fig. 5B, which are both connected in summarizing the steps of the method 500, which includes the step 504 of obtaining a collection of user comments from a plurality of users on posts in the online service where respective comments of the collection have been assigned respective ratings; the step 506 of determining a correlation between the respective comments and users who have provided feedback on the respective comments and calculates the feedback weights based at least in part on the correlation (also see steps 530-548))); 
display a post posted by a first user (Parag. [0006]; (The art teaches a method performed at a first user device. The first user device receives a plurality of comments on a post in an online service. i.e., The arts disclose commenting on post published by a user. i.e., the post is displayed);
assess a satisfaction level of the first user with each pertinent comment (Parag. [0089] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The art teaches determining the feedback weight based on a correlation between a ranking of a comment and whether feedback provided by the respective user on the comment is either positive or negative));  
identify, based on the assessing, a set of users of the correlated users, each of the correlated users in the set of users having published a pertinent comment having a satisfaction level above a threshold (Parag. [0085] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The client device shows comments on a post (i.e., from users). The comments may then be ordered in accordance with the ranking of the comment, where the ranking of the comment is determined at least in part by the user's feedback weight, which is based on satisfying a predetermined threshold)); 
detect new comments by the correlated users in the set of users, the new comments pertaining to the new content (Parag. [0004] and Parag. [0023]; (The art teaches providing new/update digital content. The art also teaches receiving comments on a post in an online service (i.e., receiving comments on every digital content (i.e., new content)))) ; 
assess a satisfaction level of the first user with each new comment (Parag. [0085], Parag. [0089], Parag. [0096], and Parag. [0099]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The art teaches determining the feedback weight based on a correlation between a ranking of a comment and whether feedback provided by the respective user on the comment is either positive or negative. Further, the art teaches that the feedback weights for the users are periodically updated, and they are updated according to the frequency in which the user provides feedback. The comments are ordered in accordance with the ranking of the comment, where the ranking of the comment is determined at least in part by the user's feedback weight, which is based on satisfying a predetermined threshold)); and 
update the set of users based on the satisfaction level of the first user with each new comment (Parag. [0085], Parag. [0096], and Parag. [0099]; (The art teaches that comments are ranked using feedback weights, which orders the users based on the feedback weights. Also, the art teaches that the feedback weights for the users are periodically updated (i.e., which changes the ranking; therefore, the users’ order). The comments are ordered in accordance with the ranking of the comment, where the ranking of the comment is determined at least in part by the user's feedback weight, which is based on satisfying a predetermined threshold)). 
Taylor doesn’t explicitly disclose: receive, from the first user, a selection of a portion of the post which needs commenting, the portion of the post being a section of text of the post; determining a specific topic of the post; notify the set of users, and refrain from notifying the correlated users that are not in the set of users, that the first user has published new content; and qualify a set of users from the correlated users who are to be notified for commenting on the portion of the post based on the determined specific topic by monitoring comments of the correlated users in meeting an objective of satisfaction of the first user; display a comment request to each of the set of users of the correlated users, wherein the comment request displays the portion of the post without displaying the entire post.
However, Bedi discloses:
receive, from the first user, a selection of a portion of the post which needs commenting, the portion of the post being a section of text of the post (The art teaches in Parag. [0041] that FIG. 3b illustrates the displayed form that is generated in response to such a "Comment" selection. Such a display is provided by Comment Creator 890. The author is given the option elsewhere within the document editor's configuration settings of communicating with other co-authors (i.e., reviewers) by a predefined mechanism such as email. The author is then given the option of addressing the comment to: All co-authors; or Some Co-authors. The text with which the comment is to be associated is extracted from the document and displayed in field 50 (i.e., a portion of the post is selected). Field 50 may display scrollbars if the entirety of the selected text is not visible within the field);
display a comment request to each of the set of users of the correlated users, wherein the comment request displays the portion of the post without displaying the entire post (The art teaches in Parag. [0041] that FIG. 3b illustrates the displayed form that is generated in response to such a "Comment" selection. Such a display is provided by Comment Creator 890. The author is given the option elsewhere within the document editor's configuration settings of communicating with other co-authors (i.e., reviewers) by a predefined mechanism such as email. The author is then given the option of addressing the comment to: All co-authors; or Some Co-authors (i.e., correlated users). The text with which the comment is to be associated is extracted from the document and displayed in field 50 (i.e., displays the portion of the post without displaying the entire post). Field 50 may display scrollbars if the entirety of the selected text is not visible within the field. An input box 60 is also provided for the associated comment (e.g., Hi Bob/Chris, Is this the right title?)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Taylor to incorporate the teaching of Bedi. This would be convenient for providing a sophisticated collaborative system to make various updates in editing a document). 
		Ghods discloses: 
		notify the set of users, and refrain from notifying the correlated users that are not in the set of users, that the first user has published new content (Parag. [0030], Parag. [0032], Parag. [0058], Parag. [0060], Parag. [0067], Parag. [0081-0083]; (The art teaches that recipients of an activity notification are selected based on criteria, for example, by the recipient selection module of the notification engine. The recipient selection module determines the recipient selection criteria based on user affiliation with the workspace, including, one or more of, member, invited collaborator and collaborator in the workspace. The art teaches that actions performed on work items or other activities that occur in a work space can be detected in real time or in near real time. In addition, users, collaborators, or select users can be notified in real time or near real-time of these actions or activities. i.e., only selected users are notified)); 
		qualify a set of users from the correlated users who are to be notified for commenting on the post based on the determined specific topic by monitoring comments of the correlated users in meeting an objective of satisfaction of the first user (Parag. [0030], Parag. [0058], Parag. [0060], Parag. [0067], Parag. [0081-0083]; (The art teaches that a collaboration platform allows multiple users or collaborators to access or collaborate efforts on work items such each user can see, remotely, edits, revisions, comments, or annotations being made to specific work items through their own user devices. The art teaches that recipients of an activity notification are selected based on criteria, for example, by the recipient selection module of the notification engine. The recipient selection module determines the recipient selection criteria based on user affiliation with the workspace, including, one or more of, member, invited collaborator and collaborator in the workspace. Such user affiliation can be tracked and managed by, for example, the collaboration manager of the permissions manager. The art teaches that once a discussion topic is created, the users/collaborators can provide comments or dialogue surrounding the topic. The art teaches that commenting activities are some examples of actions or activities which can trigger notifications. When a user comments on a discussion topic (i.e., specific topic), other users (e.g., other collaborators) may be notified. The users that are notified can be others participating (i.e., set of users) in the dialogue surrounding topic or any or all other users in the work space. The art teaches that the notification is presented in the user interface among other notifications based on relevance to the recipient, for example, as determined, tracked, monitored, or implemented by the relevance assessor. The relevance to the recipient can be represented by, for example, contextual and temporal parameters. For example, contextual parameters provide metrics indicating the recipient's current activity in the online collaboration platform. Activity of the user can include, a document that the user commented on. Activity of the user can also include activities surrounding a workspace, including creation/modification of a workspace or attributes of a workspace, such as modification of collaborators, permissions, etc)).  
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Taylor in view of Bedi to incorporate the teaching of Ghods. This would be convenient for providing a streamlined collaboration and editing surrounding digital content and documents. (Parag. [0002]). 
		Eskamani determining a specific topic of the post (Parag. [0015] and Parag. [0019]; (The art teaches that comments are received through a variety of methodologies ranging from written comment cards to postings to social media, but ultimately, all of the comments are captured and stored in a database according to a specified schema for comment storage. The art teaches that a computing system supports the execution in memory thereof, of both a topic modeler, and a sentiment analysis engine. The topic modeler is a computer program adapted statistical modeling by discovering abstract topics that occur in a collection of documents. An LDA topic model is used to classify text in a document to a particular topic which then builds a topic per document model and words per topic model, modeled as Dirichlet distributions. The sentiment analysis engine, in turn, a computer program that employs natural language processing, text analysis and computational linguistics to systematically identify, extract, quantify, and study affective states and subjective information in order to label submitted text according to one or several sentiments)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Taylor in view of Bedi to incorporate the teaching of Eskamani. This would be convenient for providing techniques to determine a topic (Parag. [0002]).
	
Claim 16. 	Taylor in view of Bedi, Ghods, and Eskamani discloses the computer program product of claim 14,    
Taylor further discloses wherein the assessing of the satisfaction level of the first user with a particular one of the new comments is based on an interaction of the first user with the particular one of the new comments (Parag. [0085] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The client device (i.e., of the first user) shows comments on a post (i.e., from users). The comments may then be ordered in accordance with the ranking of the comment, where the ranking of the comment is determined at least in part by the user's feedback weight, which is based on satisfying a predetermined threshold)). 

Claim 17 	Taylor discloses a system comprising:  
a processor, a computer readable memory, and a computer readable storage medium; wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory. (Parag. [0005]);  
program instructions to review previous content published by a first user on a digital publishing platform (Parag. [0089] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The art teaches determining the feedback weight based on a correlation between a ranking of a comment and whether feedback provided by the respective user (i.e., user is identified) on the comment is either positive or negative));   
program instructions to identify particular users of the digital publishing platform, the particular users being users that have commented on the previous content published by the first user (Parag. [0006]; (The art teaches a method performed at a first user device. The first user device receives a plurality of comments on a post in an online service. The method further includes receiving feedback on respective comments of the plurality of comments from users of the online service, retrieving feedback weights for the users (i.e., users are being identified)));   
program instructions to identify correlated users, the correlated users being those particular users that have published a pertinent comment, the pertinent comment being a comment that pertains to a portion of the previous content that has a topic that is related to a topic of new content published by the first user (Parag. [0004], Parag. [0023], Parag. [0089] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The art teaches determining the feedback weight based on a correlation between a ranking of a comment and whether feedback provided by the respective user (i.e., user is identified) on the comment is either positive or negative. The art teaches providing new/update digital content. The art also teaches receiving comments on a post in an online service (i.e., receiving comments on every digital content (i.e., new content). Taylor discloses in Parag. [0079] steps of method 500 performed by a first client device 104-1 (FIGS. 1, 3, 4A-4B) (i.e., a first user device) and/or a server system 200 (FIG. 2) (e.g., online service server 108, FIG. 1). The method 500 is illustrated in Fig. 5A and Fig. 5B, which are both connected in summarizing the steps of the method 500, which includes the step 504 of obtaining a collection of user comments from a plurality of users on posts in the online service where respective comments of the collection have been assigned respective ratings; the step 506 of determining a correlation between the respective comments and users who have provided feedback on the respective comments and calculates the feedback weights based at least in part on the correlation (also see steps 530-548))));  
program instructions to display a post posted by a first user (Parag. [0006]; (The art teaches a method performed at a first user device. The first user device receives a plurality of comments on a post in an online service. i.e., The arts disclose commenting on post published by a user. i.e., the post is displayed);
program instructions to assess a satisfaction level of the first user with each pertinent comment (Parag. [0089] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The art teaches determining the feedback weight based on a correlation between a ranking of a comment and whether feedback provided by the respective user on the comment is either positive or negative));  
P201900613US0136 of 39program instructions to identify, based on the assessing, a set of users of the correlated users, each of the correlated users in the set of users having published a pertinent comment having a satisfaction level above a threshold (Parag. [0085] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The client device shows comments on a post (i.e., from users). The comments may then be ordered in accordance with the ranking of the comment, where the ranking of the comment is determined at least in part by the user's feedback weight, which is based on satisfying a predetermined threshold));  
program instructions to notify the set of users that the first user has published the new content (Parag. [0023]; (The art teaches that the digital content that users interact with, in participating in an online service, is accessible through various features or entry points of the online service; the digital content is accessible and presented, to the users, via notifications sections for highlighting new/updates to digital content (i.e., notifying the users about the new publications from first user)));  
program instructions to detect new comments by the correlated users in the set of users, the new comments pertaining to the new content (Parag. [0004] and Parag. [0023]; (The art teaches providing new/update digital content. The art also teaches receiving comments on a post in an online service (i.e., receiving comments on every digital content (i.e., new content)))); 
program instructions to assess a satisfaction level of the first user with each new comment (Parag. [0085], Parag. [0089], Parag. [0096], and Parag. [0099]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The art teaches determining the feedback weight based on a correlation between a ranking of a comment and whether feedback provided by the respective user on the comment is either positive or negative. Further, the art teaches that the feedback weights for the users are periodically updated, and they are updated according to the frequency in which the user provides feedback. The comments are ordered in accordance with the ranking of the comment, where the ranking of the comment is determined at least in part by the user's feedback weight, which is based on satisfying a predetermined threshold)); and 
program instructions to update the set of users based on the satisfaction level of the first user with each new comment (Parag. [0085], Parag. [0096], and Parag. [0099]; (The art teaches that comments are ranked using feedback weights, which orders the users based on the feedback weights. Also, the art teaches that the feedback weights for the users are periodically updated (i.e., which changes the ranking; therefore, the users’ order). The comments are ordered in accordance with the ranking of the comment, where the ranking of the comment is determined at least in part by the user's feedback weight, which is based on satisfying a predetermined threshold)).  
Taylor doesn’t explicitly disclose: program instructions to determine topics of the previous content; program instructions to receive, from the first user, a selection of a portion of the post which needs commenting; program instructions to determine a specific topic of the post using latent dirichlet allocation (LDA) and natural language processing (NLP); the identifying comprising removing those correlated users whose pertinent comment is determined to not be helpful; and program instructions to qualify a set of users from the correlated users who are to be notified for commenting on the portion of the post based on the determined specific topic by monitoring comments of the correlated users in meeting an objective of satisfaction of the first user; program instructions to display a comment request to each of the set of users of the correlated users, wherein the comment request displays the portion of the post without displaying the entire post.
However, Bedi discloses:
program instructions to receive, from the first user, a selection of a portion of the post which needs commenting (The art teaches in Parag. [0041] that FIG. 3b illustrates the displayed form that is generated in response to such a "Comment" selection. Such a display is provided by Comment Creator 890. The author is given the option elsewhere within the document editor's configuration settings of communicating with other co-authors (i.e., reviewers) by a predefined mechanism such as email. The author is then given the option of addressing the comment to: All co-authors; or Some Co-authors. The text with which the comment is to be associated is extracted from the document and displayed in field 50 (i.e., a portion of the post is selected). Field 50 may display scrollbars if the entirety of the selected text is not visible within the field);
program instructions to display a comment request to each of the set of users of the correlated users, wherein the comment request displays the portion of the post without displaying the entire post (The art teaches in Parag. [0041] that FIG. 3b illustrates the displayed form that is generated in response to such a "Comment" selection. Such a display is provided by Comment Creator 890. The author is given the option elsewhere within the document editor's configuration settings of communicating with other co-authors (i.e., reviewers) by a predefined mechanism such as email. The author is then given the option of addressing the comment to: All co-authors; or Some Co-authors (i.e., correlated users). The text with which the comment is to be associated is extracted from the document and displayed in field 50 (i.e., displays the portion of the post without displaying the entire post). Field 50 may display scrollbars if the entirety of the selected text is not visible within the field. An input box 60 is also provided for the associated comment (e.g., Hi Bob/Chris, Is this the right title?)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Taylor to incorporate the teaching of Bedi. This would be convenient for providing a sophisticated collaborative system to make various updates in editing a document). 
		Ghods discloses:
		program instructions to qualify a set of users from the correlated users who are to be notified for commenting on the post based on the determined specific topic by monitoring comments of the correlated users in meeting an objective of satisfaction of the first user (Parag. [0030], Parag. [0058], Parag. [0060], Parag. [0067], Parag. [0081-0083]; (The art teaches that a collaboration platform allows multiple users or collaborators to access or collaborate efforts on work items such each user can see, remotely, edits, revisions, comments, or annotations being made to specific work items through their own user devices. The art teaches that recipients of an activity notification are selected based on criteria, for example, by the recipient selection module of the notification engine. The recipient selection module determines the recipient selection criteria based on user affiliation with the workspace, including, one or more of, member, invited collaborator and collaborator in the workspace. Such user affiliation can be tracked and managed by, for example, the collaboration manager of the permissions manager. The art teaches that once a discussion topic is created, the users/collaborators can provide comments or dialogue surrounding the topic. The art teaches that commenting activities are some examples of actions or activities which can trigger notifications. When a user comments on a discussion topic (i.e., specific topic), other users (e.g., other collaborators) may be notified. The users that are notified can be others participating (i.e., set of users) in the dialogue surrounding topic or any or all other users in the work space. The art teaches that the notification is presented in the user interface among other notifications based on relevance to the recipient, for example, as determined, tracked, monitored, or implemented by the relevance assessor. The relevance to the recipient can be represented by, for example, contextual and temporal parameters. For example, contextual parameters provide metrics indicating the recipient's current activity in the online collaboration platform. Activity of the user can include, a document that the user commented on. Activity of the user can also include activities surrounding a workspace, including creation/modification of a workspace or attributes of a workspace, such as modification of collaborators, permissions, etc));
		the identifying comprising removing those correlated users whose pertinent comment is determined to not be helpful (Parag. [0030], Parag. [0032], Parag. [0058], Parag. [0060], Parag. [0067], Parag. [0081-0083]; (The art teaches that recipients of an activity notification are selected based on criteria, for example, by the recipient selection module of the notification engine. The recipient selection module determines the recipient selection criteria based on user affiliation with the workspace, including, one or more of, member, invited collaborator and collaborator in the workspace. The art teaches that actions performed on work items or other activities that occur in a work space can be detected in real time or in near real time. In addition, users, collaborators, or select users can be notified in real time or near real-time of these actions or activities. i.e., only selected users are notified)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Taylor in view of Bedi to incorporate the teaching of Ghods. This would be convenient for providing a streamlined collaboration and editing surrounding digital content and documents. (Parag. [0002]). 
		Eskamani discloses program instructions to determine topics of the previous content; and program instructions to determine a specific topic of the post using latent dirichlet allocation (LDA) and natural language processing (NLP) (Parag. [0015] and Parag. [0019]; (The art teaches that comments are received through a variety of methodologies ranging from written comment cards to postings to social media, but ultimately, all of the comments are captured and stored in a database according to a specified schema for comment storage. The art teaches that a computing system supports the execution in memory thereof, of both a topic modeler, and a sentiment analysis engine. The topic modeler is a computer program adapted statistical modeling by discovering abstract topics that occur in a collection of documents. An LDA topic model is used to classify text in a document to a particular topic which then builds a topic per document model and words per topic model, modeled as Dirichlet distributions. The sentiment analysis engine, in turn, a computer program that employs natural language processing, text analysis and computational linguistics to systematically identify, extract, quantify, and study affective states and subjective information in order to label submitted text according to one or several sentiments)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Taylor in view of Bedi to incorporate the teaching of Eskamani. This would be convenient for providing techniques to determine a topic (Parag. [0002]).
Claim 18. 	Taylor in view of Bedi, Ghods, and Eskamani discloses the system of claim 17,   
Taylor further discloses wherein the assessing of the satisfaction level of the first user with a particular one of the new comments is based on an interaction of the first user with the particular one of the new comments (Parag. [0085] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The client device (i.e., of the first user) shows comments on a post (i.e., from users). The comments may then be ordered in accordance with the ranking of the comment, where the ranking of the comment is determined at least in part by the user's feedback weight, which is based on satisfying a predetermined threshold)).  

Claim 20. 	Taylor in view of Bedi, Ghods, and Eskamani discloses the system of claim 17,  
Taylor further discloses the system further comprising: 
program instructions to assess an P201900613US0137 of 39aggregate satisfaction level of the first user, the aggregate satisfaction level being a conglomeration of the satisfaction levels of the first user with each new comment (Parag. [0085] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The client device shows comments on a post (i.e., from users). The comments may then be ordered in accordance with the ranking of the comment, where the ranking of the comment is determined at least in part by the user's feedback weight, which is based on satisfying a predetermined threshold)); 
wherein the updating of the set of users is repeated until the aggregate satisfaction level exceeds an aggregate threshold (Parag. [0085] and Parag. [0099]; (The art teaches that the comment from a user is not considered (i.e., the user is being ignored) until the user satisfies a predetermined threshold (i.e., the comment will be considered; therefore, the user is added which updates the set of users))).



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (Pub. No. US 2018/0197109), hereinafter Taylor, in view of Bedi et al. (Pub. No. US 2007/0271502), hereinafter Bedi, in view of Ghods et al. (Pub. No. US 2012/0192086), hereinafter Ghods, in view of Eskamani et al. (Pub. No. US 2020/0257762), hereinafter Eskamani, and in view of Vickrey et al. (Pub. No. US 2017/0295249), hereinafter Vickrey.

Claim 15. 	Taylor in view of Bedi, Ghods, and Eskamani discloses the computer program product of claim 14,     
Taylor further discloses the computer-implemented method further comprising program instructions executable by a computing device to cause the computing device to review the previous content published by the first user on the digital publishing platform (Parag. [0089] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The art teaches determining the feedback weight based on a correlation between a ranking of a comment and whether feedback provided by the respective user (i.e., user is identified) on the comment is either positive or negative)). 
The combination doesn’t explicitly disclose: determine topics of the previous content, wherein the pertinent comment is a comment that pertains to a portion of the previous content that has a topic that is related to a topic of the new content published by the first user. 
		However, Vickrey discloses: determine topics of the previous content (Parag. [0034]; (The art teaches that the online system includes a topic extraction engine, which identifies one or more topics associated with objects in the content), wherein the pertinent comment is a comment that pertains to a portion of the previous content that has a topic that is related to a topic of the new content published by the first user (Parag. [0037]; (The art teaches determining that a user is part of an audience based on the actions of the user in the online system, such as commenting on certain content items posted. For example, if the user engages with particular pages in the online system, and the audience generator determines that those pages are a subset of pages related to a topic the audience generator may determine that the user is part of an audience based on the content of those pages)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Vickrey. This would be convenient to allow users of an online system to easily communicate information about themselves to others and share content with other users (Parag. [0002]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (Pub. No. US 2018/0197109), hereinafter Taylor, in view of Bedi et al. (Pub. No. US 2007/0271502), hereinafter Bedi, in view of Ghods et al. (Pub. No. US 2012/0192086), hereinafter Ghods, in view of Eskamani et al. (Pub. No. US 2020/0257762), hereinafter Eskamani, and further in view of Brown et al. (Pub. No. US 2016/0030834), hereinafter Brown. 

Claim 19. 	Taylor in view of Bedi, Ghods, and Eskamani discloses the system of claim 18,  
The combination doesn’t explicitly disclose wherein the interaction comprises a response by the first user, an indication of the response being received by the computing device as output from a user device used by the first user to review the particular one of the new comments.
However, Brown discloses wherein the interaction comprises a response by the first user, an indication of the response being received by the computing device as output from a user device used by the first user to review the particular one of the new comments (Parag. [0152- 0163]; (The art teaches capturing actions of a user’s responses to content in an online environment through sensor detected motion and sensor detected dilation of pupils (i.e., visible response detected by an image capturing device; the user uses his/her device to connect to a social network))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Brown. This would be convenient in improving the user engagement, experience and outcomes (Abstract).


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (Pub. No. US 2018/0197109), hereinafter Taylor, in view of Bedi et al. (Pub. No. US 2007/0271502), hereinafter Bedi, in view of Ghods et al. (Pub. No. US 2012/0192086), hereinafter Ghods, in view of Petterson et al. (Pub. No. US 2014/0164938), hereinafter Petterson, and in view of Andra et al. (Pub. No. US 2009/0319436), hereinafter Andra.

Claim 24. 	Taylor in view of Bedi, Ghods, and Petterson discloses the computer-implemented method of claim 1,  
The combination doesn’t explicitly disclose wherein the qualifying the set of users from the correlated users comprises assessing content previously posted by the first user 6244-403217Appl. No. 16/451,386P201900613US01 and associated comments posted by the correlated users, wherein the assessing comprises performing cosine similarity analysis and K-means clustering.
However, Andra discloses wherein the qualifying the set of users from the correlated users comprises assessing content previously posted by the first user 6244-403217Appl. No. 16/451,386P201900613US01 and associated comments posted by the correlated users, wherein the assessing comprises performing cosine similarity analysis and K-means clustering (Parag. [0008] discloses processing an opinion data of a user through a platform application interface of a social community environment, the opinion data to include at least one of an opinion and a response of the user, determining an opinion match of the user based on analyzing at least one of an attribute and a polarity of the opinion data using a natural language processing algorithm to match the opinion data across a categorized set of opinions associated with certain ones of a plurality of users of the social community environment, and recommending the opinion targeted to the user based on at least one of the opinion match and a likeness profile determined of the user agnostic of a degree of separation between the user and any of the plurality of users. Parag. [0125] discloses that FIG. 17 illustrates a document set 1702, a vector representation 1704, a stemming 1706, a stop word list 1708, a term weighting 1710, a clustering algorithm 1712, a similarity measure 1714, an insertion 1716, an expiry 1718, and a final clusters 1720, according to one embodiment. Parag. [0126] discloses that the document set 1702 may be a set of information (e.g., may include profile details, opinion data, comments, etc.). The vector representation 1704 may be the result of conversion of the document set 1702. The vector representation 1704 may take inputs from the stemming 1706, the stop word list 1708, the term weighting 1710, and/or from the similarity measure 1524 blocks and may produce an output data that may be used for measuring similarity. The stemming 1706 may identify stems, stem phrases in documents. The stop word list 1708 may catch for key words in the document. The term weighting 1710 may add values to the terms. The clustering algorithm 1712 may apply algorithms like K-means algorithm, etc. for clustering. The similarity measure 1714 may calculate the similarity between the user profile vector and each vector in the entire document collection using cosine similarity measure. The insertion 1716 may enable insertions of cluster. The expiry 1718 may remove unwanted clusters. The final clusters 1720 may be the final output clusters obtained from the clustering algorithm 1712).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Andra. This would be convenient for providing viral growth extension through recommendation optimization in online communities (Parag. [0001]).


Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pan et al. (US 2016/0117289) – Related art in the area of A document preview system that provides previews of a native document to client devices (Claim 3, receiving a request to add a comment to the preview indicating a selected portion of the preview for the comment; identifying a location on the preview of the selected portion of the preview; identifying a set of words corresponding to the location by matching the location to bounding areas for the link associated with the identified set of words; and inserting the comment in the native document at the location of the identified set of words).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Patent Examiner, Art Unit 2442   

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442